--------------------------------------------------------------------------------

Exhibit 10.B



REPLACEMENT GUARANTY
 
(EEC Service Agreement)
 


This GUARANTY (this "Guaranty") dated as of April 1, 2010, is made and entered
into by Shell Oil Company, a Delaware Corporation ("Guarantor"), in favor of
Elba Express Company, L.L.C. a Delaware limited liability company
("Counterparty").  


1.GUARANTY.  Guarantor hereby irrevocably and unconditionally guarantees the
timely performance by Shell NA LNG LLC ("Subsidiary") of all its obligations
("Obligations") to Counterparty pursuant to the EEC Service Agreement dated as
of October 5, 2007 (as amended, the "Agreement").  A copy of the Agreement is
attached hereto as Exhibit A.  To the extent that Subsidiary shall fail to
perform or pay any Obligation, Guarantor shall, within ten (10) days after
receipt of notice from Counterparty of such failure, promptly pay, or cause
Subsidiary to pay, to Counterparty the amount due.  This Guaranty shall
constitute a guarantee of payment and not of collection.  This Guaranty shall be
subject to the following:


(a)    Guarantor's liability hereunder shall be and is specifically limited to
monetary payments expressly required to be made under the Agreement (even if
such payments are deemed to be damages);
 
(b)    in no event shall Guarantor be subject hereunder to ANY consequential,
exemplary, equitable, loss of profits, INCIDENTAL, punitive, tort, or any other
damages, costs, or attorneys' fees; and


    The aggregate amount covered by this Guaranty shall not exceed the Guaranty
Limit ("Guaranty Limit"), which Guaranty Limit shall be the product of the
reservation charge specified in the table below (“Reservation Charge”)
multiplied by the relevant Guaranty Limit Multiplier.  All amounts are in
currency of the United States of America.   The Guaranty Limit shall be reduced
as set forth in the table below on certain anniversary dates of March 1, 2010.
Each payment under this Guaranty shall be applied against the Guaranty Limit
available in the year of the payment and in each subsequent year.  The Guaranty
Limit in effect at the time that any claim is made under this Guaranty shall
apply to such claim.


Year of Commercial Operations
Guaranty Limit Multiplier
 
Reservation Charge
1
*
$70,433,685
2 thru 3
*
$70,433,685
4 thru 7
*
$63,390,280
8 thru 18
*
$63,390,280
19  thru 30
*
$63,390,280



* Omitted pursuant to a confidential treatment request.  Such material has been
separately filed with the SEC.
 
 
 

--------------------------------------------------------------------------------

 
2.TERM.  This Guaranty shall remain in full force and effect until the earlier
of the expiration or termination of the Agreement, or February 29, 2040 (the
"Guaranty Termination Date").  No termination shall affect, release or discharge
any obligations already incurred by Guarantor under this Guaranty at the time of
the notice of the termination.  Upon the occurrence of the Guaranty Termination
Date, Counterparty shall promptly execute and deliver to Guarantor a release in
substantially the form attached hereto as Exhibit B.


3.WAIVERS.  Guarantor hereby waives (i) except as to applicable statutes of
limitation, lack of diligence in the exercise of or failure to exercise any
rights hereunder, (ii) any right to require that any action or proceeding be
brought against Subsidiary or any other person or to require that Counterparty
seek enforcement of any performance against Subsidiary or any other person prior
to any action against Guarantor under the terms hereof, or (iii) any requirement
that Counterparty file any claim relating to the Obligations owing to it in the
event that Subsidiary becomes subject to a bankruptcy, reorganization, or
similar proceeding and any failure by Counterparty to so file.


4.NATURE OF GUARANTY.  This Guaranty shall remain in full force and effect
without regard to and shall not be impaired by: (i) any change in ownership of
Subsidiary; (ii) any merger or consolidation of Subsidiary or Guarantor or any
sale or transfer of all or substantially all of the assets of Subsidiary or
Guarantor; (iii) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, liquidation of or similar occurrence with respect to Subsidiary or
any rejection or disallowance of any of the Obligations in connection with the
commencement by or against Subsidiary of any case or proceeding relating to
bankruptcy, insolvency, reorganization, winding up, liquidation, dissolution, or
composition on adjustment of debt; or (iv) any modification, supplement or
amendment to the Obligations or any waiver of any right with respect thereto.


5.REPRESENTATIONS.  Guarantor is a Corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  The execution,
delivery and performance of this Guaranty have been duly authorized by all
necessary action on the part of Guarantor.  This Guaranty constitutes the legal,
valid and binding obligation of Guarantor enforceable against Guarantor in
accordance with its terms (except that enforcement may be limited by bankruptcy,
insolvency, reorganization, or similar laws affecting the enforcement of
creditors' rights generally and general principles of equity, whether considered
in a proceeding in equity or at law).


6.NOTICE.  Any payment demand, notice, request, instruction, correspondence or
other document to be given hereunder (herein collectively called "Notice") shall
be in writing and delivered personally or mailed by certified mail, postage
prepaid and return receipt requested, or by facsimile, to Guarantor at its
address set forth below or to Counterparty at the most recently available
address of Counterparty in the books and records of Guarantor.  Notice given by
personal delivery or mail shall be effective upon actual receipt.  Notice given
by facsimile shall be effective upon actual receipt if received during the
recipient's normal business hours, or at the beginning of the recipient's next
business day after receipt if not received during the recipient's normal
business hours.  Any party may change any address to which Notice is to be given
to such party by giving Notice thereof as provided above.


 
 

--------------------------------------------------------------------------------

 
7.MISCELLANEOUS.  Capitalized terms used but not defined herein shall have the
meaning set forth in the Agreement.  This Guaranty embodies the entire agreement
of the Parties, and supersedes all prior agreements and understandings of the
Parties, with respect to the subject matter hereof.  Guarantor reserves to
itself all rights, setoffs, counterclaims and other defenses to which Subsidiary
or any other affiliate of Guarantor is or may be entitled in connection with the
Obligations or otherwise, except for defenses arising out of the bankruptcy,
insolvency, dissolution or liquidation of Subsidiary.  THIS GUARANTY SHALL BE IN
ALL RESPECTS GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  


Upon termination of this Guaranty, Counterparty shall execute a release of the
Guarantor from its obligations hereunder substantially in the form and substance
of Exhibit B hereto.


 

        Address for Notices:                  Shell Oil Company        Shell Oil
Company                  By: 
/s/ Claudia Kroeger
   
910 Louisiana Street
   
 
   
Suite 2268B
  Name:  Claudia Kroeger        Houston, Texas 77002   Title: 
Treasurer 
   
Attn: Treasurer
          Facsimile:  713-241-8481                        AND                   
   
Shell NA LNG LLC
910 Fannin, 6th Floor
Houston, TX  77010
Attn:  Director, LNG Terminal Operations
Facsimile:  713-265-1742
             


 
 

--------------------------------------------------------------------------------

 
 

Exhibit A
to the Replacement Guaranty


Service Agreement No. EEC - I
 


FIRM TRANSPORTATION SERVICE AGREEMENT
UNDER RATE SCHEDULE FTS


THIS AGREEMENT, made and entered into as of this 5th day of October, 2007, by
and between Elba Express Company, a Delaware corporation, hereinafter referred
to as "Company", and Shell NA LNG LLC, a Delaware limited Liability company,
hereinafter referred to as "Shipper," collectively referred to as "Parties" and
separately as each "Party".


WITNESSETH


WHEREAS, Company is an interstate pipeline, as defined in Section 2 (15) of the
Natural Gas policy Act of 1978 (NGPA); and


WHEREAS, Shipper has requested firm transportation pursuant to Rate Schedule FTS
of various supplies of gas for redelivery for Shipper's account and has
submitted to Company a request for such transportation service in compliance
with Section 2 of the General Terms and Conditions of Company's FERC Gas Tariff
("GT&C") applicable to such Rate Schedules; and/or


WHEREAS, Shipper may acquire, from time to time, released firm transportation
capacity under Section 22 of the GT&C; and


WHEREAS, Company has agreed to provide Shipper with transportation service of
such gas supplies or through such acquired capacity release in accordance with
the terms and conditions of this Agreement.


NOW, THEREFORE, the Parties hereto agree as follows:


Article 1


TRANSPORTATION QUANTITY


1.1           Subject to the terms and provisions of this Agreement, Rate
Schedule FTS, and the GT&C, Shipper agrees to deliver or cause to be delivered
to COMPANY at the Primary Receipt Point(s) described in Exhibit A to this
Agreement, and Company agrees to accept at such point(s) for transportation
under this Agreement on a primary firm basis, an aggregate quantity of natural
gas per day up to the total Transportation Demand set forth on Exhibit B hereto
as well as all applicable LAUF and GRO retainage.


Company's obligation to accept gas on a primary firm basis at any Primary
Receipt Point is limited to the primary Receipt Points set out on Exhibit A and
to the Maximum Daily Receipt Quantity (MDRQ) stated for each such Primary
Receipt Point. The sum of the MDRQs for the Primary Receipt Points on Exhibit A
shall not exceed the Transportation Demand.


1.2           Subject to the terms and provisions of this Agreement, Rate
Schedule FTS and the GT&C, Company shall deliver a thermally equivalent quantity
of gas, less the applicable fuel charge as set forth in the applicable FTS Rate
Sheet, to Shipper at the Primary Delivery Point(s) described in Exhibit B
hereto. Company's obligation to redeliver gas at any Primary Delivery Point on a
primary firm basis is limited to the primary Delivery Points specified on
Exhibit B and to the Maximum Daily Delivery Quantity (MODQ) stated for each such
Primary Delivery Point. The sum of the MODQ's for the Primary Delivery Points on
Exhibit B shall equal the Transportation Demand.
 


1.3           If Shipper is the successful bidder on released firm
transportation capacity under Section 22 of the GT&C, Company will promptly
email to Shipper the terms of the Capacity Release Transaction. Upon the
issuance of the email, subject to the terms, conditions and limitations hereof
and of Company's Rate Schedule ITS, Company agrees to provide the released firm
transportation service to Shipper under Rate Schedule FTS, the GT&C, and this
Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Article 2


CONDITIONS OF SERVICE


2.1           The transportation service hereunder is provided on a firm basis
pursuant to, in accordance with and subject to the provisions of Company’s Rate
Schedule FTS, and the GT&C, as in effect from time to time, and which are hereby
incorporated by reference. In the event of any conflict between this Agreement
and the terms of the applicable Rate Schedule, the terms of the Rate Schedule
shall govern as to the point of conflict. Any limitation of transportation
service hereunder shall be in accordance with the priorities set out in Rate
Schedule FTS, and the GT&C.
 
2.2           This Agreement such conditions may requests otherwise, Company
makes at shall be subject to all provisions of the GT&C as be revised from time
to time. Unless Shipper Company shall provide to Shipper the filings the Federal
Energy Regulatory Commission ("Commission") of such provisions of the GT&C or
other matters relating to Rate Schedule ITS.


2.3           Company shall have the right to suspend service under this
Agreement in accordance with Section 15.3 of the GT&C.


2.4           This Agreement is subject to the provisions of Subpart G of Part
284 of the Commission's Regulations under the NGPA and the Natural Gas Act. Upon
termination of this Agreement, Company and Shipper shall be relieved of further
obligation to the other Party except to complete the transportation of gas
underway on the day of termination, to comply with the provisions of Section 14
of the GT&C with respect to any imbalances accrued prior to termination of this
Agreement, to render reports, and to make payment for all obligations accruing
prior to the date of termination.
 
Article 3


NOTICES




3.1           Except as provided in Section 8.6 herein, notices hereunder shall
be given pursuant to the provisions of Section 18 of the GT&C to the respective
Party at the applicable address, telephone number, facsimile machine number or
e-mail addresses provided by the Parties on Appendix E to the GT&C or such other
addresses, telephone numbers, facsimile machine numbers or e-mail addresses as
the Parties shall respectively hereafter designate in writing from time to time.
 
Article 4


TERM


4.1           Subject to the provisions hereof, this Agreement shall effective
as of the date hereof and shall be in full force and become effect for the
primary term(s) set forth on Exhibit B hereto, if applicable, and shall continue
and remain in force and effect for successive evergreen terms specified on
Exhibit B hereto unless canceled by either Party giving the required amount of
written notice specified on Exhibit B to the other Party prior to the end of the
primary term(s) or any extension thereof. The primary term of the Agreement may
be calculated from the date service commences hereunder rather than the
effective date as provided above, if construction of facilities is necessary.




4.2           If SHIPPER has not contracted for firm Transportation Demand under
this Agreement directly with COMPANY, as set forth on Exhibit B hereto, then the
term of this Agreement shall be effective as of the date first hereinabove
written and shall remain in full force and effect for a primary term through the
end of the month, and month to month thereafter unless canceled by either Party
giving at least five (5) days written notice to the other Party prior to the end
of the primary term or any extension thereof, provided however, that this
agreement may be terminated by COMPANY if no nominations are requested during a
period of 12 consecutive months. However, this Agreement shall not terminate
prior to the expiration of the effective date of any Capacity Release
Transaction.


 
 

--------------------------------------------------------------------------------

 
Article 5


CONDITIONS PRECEDENT


5.1           COMPANY has no obligation to commence service hereunder unless and
until (1) all facilities, of whatever nature, as are required to permit the
receipt, measurement, transportation, and delivery of natural gas hereunder have
been authorized, installed, and are in operating condition, and the requirements
of Section 36 of the GT&C have been satisfied, (2) COMPANY, in its reasonable
discretion, has determined that such service would constitute transportation of
natural gas authorized under all applicable regulatory authorizations and the
Commission' s Regulations, and (3) COMPANY has received from SHIPPER or on
SHIPPER'S behalf a guarantee in this form provided in Appendix N/A. in an amount
equal to N/A months of maximum lawful Reservation or, if COMPANY and SHIPPER
have executed an Exhibit F hereto, Negotiated Rates applicable to the
Transportation Demand.
 
Article 6
 
REMUNERATION



6.1           Shipper shall pay Company monthly for the transportation services
rendered hereunder the charges specified in Rate Schedule FTS and under each
effective Capacity Release Transaction, as applicable, including any penalty and
other authorized charges assessed under the FTS Rate Schedule and the GT&C. For
service requested from Company under Rate Schedule FTS, Company shall notify
Shipper as soon as practicable of the date services will commence hereunder, and
if the date is not the first day of the month, the Reservation Charge for the
first month of service hereunder shall be adjusted to reflect only the actual
number of days during the month that transportation service is available
.Company may agree from time to time to discount the rates charged Shipper for
services provided hereunder in accordance with the provisions of Rate Schedule
FTS. The Parties may agree to a Negotiated Rate for such services in accordance
with the provisions of Rate Schedule FTS. The discounted or Negotiated Rates
shall be set forth on Exhibit E or Exhibit F, respectively, hereto and shall
take precedence over the charges set forth in Rate Schedules FTS during the
period in which they are in effect.




6.2           The rates, terms, conditions, and charges provided for under Rate
Schedule FTS shall be subject to increase or decrease pursuant to any order
issued by the Commission in any proceeding initiated by Company in its sole
discretion or applicable to the services performed hereunder; provided, however,
proposed changes to the GT&C are subject to the provisions in Section 44 of the
GT&C. 6.3 Unless agreed otherwise in SHIPPER's discounted or negotiated rate
exhibit or provided otherwise for discounted and negotiated rate agreements in
the GT&C, nothing contained herein shall prejudice the rights of Shipper to
contest at any time the changes made pursuant to this Article 6.2, including the
right to contest the transportation rates or charges for the services provided
under this Agreement, from time to time, in any subsequent rate proceedings by
Company under Section 4 of the Natural Gas Act or to file a complaint under
Section 5of the Natural Gas Act with respect to such transportation rates or
charges, the Rate Schedules, or the GT&C.


Article 7


SPECIAL PROVISIONS


(Reserved)


Article 8


MISCELLANEOUS


8.1           This Agreement constitutes the entire Agreement between the
Parties and no waiver by Company or Shipper of any default of either Party under
this Agreement shall operate as a waiver of any subsequent default whether of a
like or different character.


 
 

--------------------------------------------------------------------------------

 
8.2           Dispute Resolution


 
(a) 
GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.
 
THE PARTIES EXPRESSLY AGREE THAT THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD FOR ANY RULES FOR CONFLICTS OF LAW, SHALL GOVERN THE VALIDITY, EFFECT,
CONSTRUCTION, AND INTERPRETATION OF THIS AGREEMENT EXCEPT WHERE PREEMPTED BY THE
NATURAL GAS ACT IN IMPLEMENTING FERC REGULATIONS AND POLICIES. IN THE EVENT OF
ANY DISPUTE RELATING TO THIS AGREEMENT OR ANY RELATED AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, SUCH DISPUTE SHALL, PRIOR TO
INITIATING ANY FORMAL LEGAL PROCEEDING, BE REFERRED FOR NO LESS THAN THIRTY (30)
DAYS TO A SENIOR MANAGEMENT REPRESENTATIVE OF EACH OF THE PARTIES FOR
RESOLUTION. EACH PARTY AGREES THAT NEW YORK, NEW YORK, SHALL BE THE EXCLUSIVE
VENUE FOR LITIGATION OF ANY DISPUTE OR CLAIM ARISING UNDER OR RELATING TO THIS
AGREEMENT OR ANY RELATED AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (EXCEPT FOR DISPUTES OR CLAIMS BROUGHT BEFORE THE FERC WHERE PREEMPTED
BY THE NATURAL GAS ACT IN IMPLEMENTING FERC REGULATIONS AND POLICIES), AND THAT
SUCH CITY IS A CONVENIENT FORUM IN WHICH TO DECIDE ANY SUCH DISPU'I'E OR CLAIM.
EACH PARTY CONSENTS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
LOCATED IN NEW YORK, NEW YORK, FOR THE LITIGATION OF ANY SUCH DISPUTE OR CLAIM
EXCEPT WHERE PREEMPTED BY THE NATURAL GAS ACT IN IMPLEMENTING FERC REGULATIONS
AND POLICIES AND WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY RELATED
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY), EXCEPT TO THE EXTENT ARISING FROM SUCH
PARTY'S GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.

 
(b)        LIMITATION OF LIABILITY; BQUITABLB REMEDIES


EXCEPT AS PART OF ANY EXPRBSS REMEDY PROVIDED FOR SPECIFICALLY IN THIS AGREEMENT
OR ANY RELATED AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO ANY OTHER PARTY
(INCLUDINGA THIRD-PARTY BENEFICIARY, IF ANY) FOR ANY SPECIAL, EXEMPLARY,
PUNITIVE, CONSBQUENTIAL (INCLUDING ANY LOST PROFIT, REVENUE OR OPPORTUNITY) OR
INCIDENTAL DAMAGES OR ANY EQUITABLE REMEDIES ARISING OUT OF OR RELATED TO A
BREACH OF THIS AGREEMENT OR ANY OTHER CLAIM (WHETHER IN TORT OR OTHERWISE)
ARISING THEREFROM


 
(c)
ATTORNEYS FEES; LITIGATION EXPENSES EXCEPT AS PART OF ANY EXPRESS REMEDY
PROVIDED FOR SPECIFICALLY HEREIN OR IN ANY RBLATED AGRBEMENT, NEITHBR PARTY
SHALL BE LIABLE TO OR SHALL CLAIM FROM ANY OTHER PARTY ANY COURT COSTS ,
LITIGATION EXPENSES , OR ANY FEES OR EXPENSES PAID OR OWING TO ATTORNEYS,
EXPERTS , CONSULTANT  , OR WITNESSES RETAINED FOR ANY DISPUTE OR CLAIM HEREUNDER
ORIN ANY WAY RBLATED HERETO.



 
 

--------------------------------------------------------------------------------

 


8.3           No modification of or supplement to the terms and provisions
hereof shall be or become effective except by execution of a supplementary
written agreement between the Parties except that (i) a capacity Release
Transaction may be issued, and (ii) in accordance with the provisions of Rate
Schedule FTS, and the GT&C, Primary Receipt Points may be added to or deleted
from Exhibit A and the Maximum Daily Receipt Quantity for any Primary Receipt
Point on Exhibit A may be changed upon execution by Company and Shipper of a
Revised Exhibit A to reflect the change(s), and (iii) Primary Delivery Points
may be added to or deleted from Exhibit B and the Maximum Daily Delivery
Quantity for any Primary Delivery Point may be changed upon execution by Company
and Shipper of a Revised Exhibit B to reflect the change(s). Any such change to
Exhibit A or Exhibit B must include corresponding changes to the existing
Maximum Daily Receipt Quantities or Maximum Daily Delivery Quantities,
respectively, such that the sum of the changed Maximum Daily Receipt Quantities
shall not exceed the Transportation Demand and the sum of the Maximum Daily
Delivery Quantities equals the Transportation Demand.




8.4           This Agreement shall bind and benefit the successors and assigns
of the respective Parties hereto.  Subject to t he provisions of Section 22 of
the GT&C applicable hereto. either Party may assign this Agreement to an
affiliated company without the prior written consent of the other Party,
provided that the affiliated company is creditworthy pursuant to Section 2.1(d)
of the General Terms and Conditions, but neither Party may assign this Agreement
to a nonaffiliated company without t he prior written consent of the other
Party, which consent s hall not be unreasonably withheld, where COMPANY's
request for credit support consistent with Section 2.1(d) of the GT&C shall be
deemed reasonable; provided, however, that either Party may assign or pledge
this Agreement under the provisions of any mortgage, deed of trust, indenture or
similar instrument.




8.5           Exhibits A, B, and F attached to this Agreement constitute a part
of this Agreement and are incorporated herein.




8.6           This Agreement is subject to all present and future valid laws and
orders, rules, and regulations of any regulatory body of the federal or state
government having or asserting jurisdiction herein. After the execution of this
Agreement for firm transportation capacity from company, each Party shall make
and diligently prosecute all necessary filings with federal or other
governmental bodies, or both, as may be required for the initiation and
continuation of the transportation service which is the subject of this
Agreement. Each Party shall have the right to seek such governmental
authorizations as it deems necessary, and s hall prosecute its requests or
applications diligently. Upon either Party's request, the other Party shall
timely provide or cause to be provided to the requesting Party such information
and material not within the requesting Party's control and/or possession that
may be required for such filings. Each Party shall promptly inform the other
Party of any changes in the representations made by such Party herein and/or in
the information provided pursuant to this paragraph. Each Party shall promptly
provide the Party with a copy of all filings, notices, approvals, and
authorizations in the course of the prosecution of its filings. If all such
necessary regulatory approvals have not been issued or have not been issued on
terms and conditions acceptable to Company or Shipper within _N/A_ months from
the date of the initial FERC application therefore, then Company or Shipper may
terminate this Agreement without further liability or obligation to the other
Party by giving written notice thereof at any time subsequent to the end of such
_N/A_-month period, but prior to the receipt of all such acceptable approvals.
Company or Shipper may waive their rights to terminate this Agreement under this
Section upon mutual agreement in writing. Such notice will be effective as of
the date it is delivered to the U.S. Mail, for delivery by certified mail,
return receipt requested.




8.7           (If applicable) This Agreement supersedes and cancels the Service
Agreement (#______)  dated _N/A,_________ between the Parties hereto.



 
 

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first written above by their respective duly authorized officers.
 
 

Attest/Witness:     ELBA EXPRESS COMPANY                      
/s/ Patricia S. Francis
  By: 
/s/ Norman G. Holmes
 
 
  Its:
Senior Vice President and Chief Commercial Officer
 
 
   
 
 

 
 

     SHELL NA LNG LLC                      
/s/ Orlando Alvarez
  By: 
/s/ Michael Cathey
 
 
  Its:
Vice President Strategy & Development
 
 
   
 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PRIMARY RECEIPT POINTS
 

           
Primary Term
Receipt
Point No.
Receipt
Point Name
Max Pressure
(psig)
MDRQ
(Mcf)
Rate
Schedule
Service Type
Start and
End Dates
-----------
----------
------------
---------
----------
-------------
------------
 
SLNG-EEC
Line
945,000
FTS
Firm
See
footnote
(*) below





(*)
The actual Start Date of the Primary Term of this agreement shall be the date
that Phase A of the Company's facilities authorized in Docket Nos. CP06-470, et
al. are placed in service. The actual End Date of the Primary Term of this
agreement shall be the thirtieth (30th) anniversary of the date that Phase A of
the Company's facilities authorized in Docket Nos. CP06-470, et.al., are placed
in service.





 

         
/s/ Michael Cathey
   
/s/ Norman G. Holmes
 
SHELL NA LNG LLC
Michael Cathey    
   
ELBA EXPRESS COMPANY
 
Vice President Strategy & Development
   
Senior Vice President and Chief Commercial Officer
 


 


Effective Date: October 5, 2007

 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
PRIMARY DELIVERY POINTS
 
Delivery
Delivery
     
Primary
Term
 
Primary
Term
Minimum
Delivery
Point
No.
Point
 Name
Service
Type
MDDQ
(Mcf)
Rate
Schedule
Start/End
 Date
Evergreen
Period
Evergreen
Notice
Pressure
--------
-----
-------
-----
--------
---------
---------
---------
--------
 
EEC-Transco
Zone 5
Firm
945,000
FTS
Start - See footnote
(1) below
End - See
Footnote
(2) below
2 year
2 year
780 psig



 
(1)
The actual Start Date of the Primary Term of this agreement shall be the date
that Phase A of the Company's facilities authorized in Docket Nos. CP06-470, et
al. are placed in service.



(2)
The actual End Date of the Primary Term of this agreement shall be the thirtieth
(30th) anniversary of the date that Phase A of the Company's facilities
authorized in Docket Nos. CP06-470, et.al., are placed in service.







 

         
/s/ Michael Cathey
   
/s/ Norman G. Holmes
 
SHELL NA LNG LLC
   
ELBA EXPRESS COMPANY
 
Vice President Strategy & Development
   
Senior Vice President and Chief Commercial Officer
 


Effective Date: October 5, 2007

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


Negotiated Rate Information


This Exhibit F is entered into pursuant to the authorization in Section 34 of
the General Terms and Conditions of COMPANY'S FERC Gas Tariff.


The negotiated rate set forth under this Exhibit F shall become effective on the
Start Date specified above in Exhibit "A".


Shipper and Company hereby agree that the right of first refusal set forth in
Section 20 of the General Terms and Conditions of the Tariff does apply to the
service subject to this Exhibit F.


Shipper agrees to pay a negotiated rate as follows for firm transportation
service provided under the terms of this Service Agreement referenced above and
Rate Schedule FTS of Company's Tariff:


1.a. During the period from the date that the pipeline facilities associated
with Phase A of the Company's facilities authorized in Docket Nos. CP06-470, et
al. are ready for service to the date that the storage facilities associated
with Phase B of the Elba III Southern LNG Project are ready for service, but in
no event later than December 31, 2013, Shipper shall pay to Company a daily rate
of $192,969, inclusive of any and all commodity charges and surcharges and other
charges and fees, except only for 1) fuel, 2) electric power, 3) LAUF, and 4)
any commodity charges applicable to quantities delivered in excess of Shipper's
TD.


1. b. For billing purposes Shipper's reservation charge in a month applicable to
the period set forth above in Section 1.a. shall be calculated by using a rate
of $0.20 multiplied by the product of Shipper's TD and 1.021 and the number of
days in the applicable month less the sum of the monthly charges associated with
any and all commodity charges and any and all surcharges which shall be billed
to Shipper at the applicable tariff rate under Rate Schedule FTS.  In the event
of any conflict between this paragraph 1.b. and the terms of paragraph 1.a.
above, the terms of paragraph 1.a. shall govern.


2. a. During the period from the date that the facilities associated with Phase
B of the Elba III Southern LNG Project are ready for service, but in no event
later than December 31, 2013, to the end of the Primary Term set forth in
Exhibit "A" above, Shipper shall pay to Company a daily rate of $173,672,
inclusive of any and all commodity charges and surcharges and other charges and
fees, except only for 1) fuel, 2) electric power, 3) LAUF, and 4) any commodity
charges applicable to quantities delivered in excess of Shipper's TD.


2. b. For billing purposes Shipper's reservation charge in a month applicable to
the period set forth above in Section 2.a. shall be calculated by using a rate
of $0.18 multiplied by the product of Shipper's TD and 1.021 and the number of
days in the applicable month less the sum of the monthly charges associated with
any and all commodity charges and any and all surcharges which shall be billed
to Shipper at the applicable tariff rate under Rate Schedule FTS.  In the event
of any conflict between this paragraph 2.b. and the terms of paragraph 2.a.
above, the terms of paragraph 2.a. shall govern.


3. This negotiated rate shall become effective on the date that Phase A of the
Company's facilities authorized in Docket Nos. CP06-470, et al. are placed
in-service through the Primary Term of the Service Agreement as specified on
Exhibit A above.


4. LAUF and Fuel charges shall be assessed hereunder at the applicable tariff
rate under Rate Schedule FTS and shall not be included in the daily rate set
forth above in paragraphs 1 and 2.


5. Prior to the in-service date of any expansion(s) subsequent to the EEC
Pipeline Project using gas-fired or electric powered compression which are
constructed for Transportation Demand that are not part of Phase A or Phase B of
the EEC Pipeline Project, as set forth in Docket Nos. CP06-470, et al.,
Shipper's Fuel Retention Percentage or Electric Power Charge shall, as permitted
under Section 34 of the General Terms and Conditions of the EEC Tariff, be set
at a rate that is no higher than the highest Fuel Retention Percentage or no
higher than the highest Electric Power Charge that would be paid by Shipper had
the subsequent expansion not been placed in-service.


6. a. The crediting provisions of this paragraph 6. a. and 6. b. shall be
applicable only during the period in which Shipper pays the negotiated rate and
only to the sum of net reservation charge revenues (not including surcharges,
fuel and lost and unaccounted for retentions, or electric power charges)
received by Company from services other than for any TD associated with Phase A
or Phase B of the EEC Pipeline Project, as set forth in Docket Nos. CP06-470, et
al.("EEC Pipeline Project")to the extent such services are performed using
facilities installed for the EEC Pipeline Project (“Incidental Services”) and to
the extent not subject to either (i) any revenue crediting mechanism provided
for in EEC’s Tariff or (ii) the most favored nations provision in below. The sum
of such revenues shall be defined as the “Incidental Net Revenue.”


 
 

--------------------------------------------------------------------------------

 
6. b. Crediting. Company shall credit against the monthly invoice to Shipper for
the negotiated rate hereunder a Pro Rata Share of the Incidental Net
Revenue.  For purposes of this paragraph 6, Pro Rata Share shall be the
percentage equivalent of the ratio between Shipper's TD and the aggregate TD for
all firm shippers on the EEC Pipeline, excluding any TD for which revenue
credits are given.
 
6. c. Exclusions. There shall be excluded from Incidental Net Revenue an amount
equal to the Incidental Services’ proportionate share of all O&M Expense and
Other Taxes.


6. d. In accordance with the provisions of Section 45 of the Company Tariff,
Company shall provide Shipper a credit for revenues associated with
Interruptible Transportation, Authorized Overrun, Short-Term Firm Transportation
and that portion of the long-term firm backhaul transportation for which the
facilities associated therewith have not been reimbursed through subscription of
firm capacity.


7. Any charges or surcharges associated with any quantities taken above the
applicable TD shall be assessed in accordance with Company's Tariff and not
included in the daily rate set forth above in paragraphs 1 or 2.


8. a. Shipper and Company agree that neither Party shall take any steps during
the term of the Service Agreement to change, adjust or terminate the negotiated
rate. Except as provided herein, Shipper shall have the right to intervene,
protest and fully participate in proceedings involving the recourse rates,
Tariff and services of Company.


8. b. Shipper shall not, directly or indirectly, take a position in a Company
proceeding at FERC that any revenue generated from the negotiated rate hereunder
in excess of the recourse rate should be either credited to Company's existing
cost of service or that any cost should be assigned to another shipper.


8. c. In the event of a material breach by Shipper of the covenants above in a
FERC proceeding dealing exclusively with Company, Shipper may be responsible for
consequential or special damages up to the lost revenue caused by the material
breach.


8. d. In the event of a material breach by Company of the covenants above,
Company shall refund to Shipper such amounts improperly credited, together with
interest thereon at the FERC Refund Rate.


9. Company agrees not to (a) modify its agreement with the other existing Firm
Shipper in any manner that would negatively impact Shipper or the terms,
conditions, or rates of the services to be provided to Shipper in connection
with this Service Agreement or (b) offer to any third party (including the other
existing Firm Shipper) rates or terms or conditions of service that are better
than those provided or to be provided to Shipper without offering such rates or
terms or conditions of service to Shipper; provided, however, the other existing
Firm Shipper's negotiated rate, as reflected in the Company's application filed
in Docket Nos. CP06-470-000, et al., shall not be considered to negatively
impact Shipper as provided in (a) above or to be better than the rates, terms or
conditions of service provided to Shipper as provided in (b) above, regardless
of any increases or decreases in the other existing Firm Shipper's rates
pursuant to said shipper's negotiated rate agreement and provided that the terms
of such negotiated rate agreement have not been amended or changed.








Accepted and agreed to this 5th day of October 2007






 

         
/s/ Michael Cathey
   
/s/ Norman G. Holmes
 
SHELL NA LNG LLC
   
Elba Express Company
 
Vice President Strategy & Development
   
Senior Vice President and Chief Commercial Officer
 










 
 

--------------------------------------------------------------------------------

 

Exhibit B
to the Replacement Guaranty




Form of Release
 




[Date]




[Address]


Dear Sir/Madam:


Re:  Termination of Guaranty




Elba Express Company, LLC (the "Company"), hereby releases Shell Oil Company
(the “Guarantor”) from any and all obligations as Guarantor arising under the
Guaranty dated as of April 1, 2010, provided by Guarantor on behalf of Shell NA
LNG LLC, for the benefit of the Company.


 

  Elba Express Company          
 
By:
      Name:        Title:             

 
 

--------------------------------------------------------------------------------
